Citation Nr: 1802277	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Los Angeles, California, maintains jurisdiction over the current appeal.

The appellant in this case requested a personal hearing before a Decision Review Officer and a videoconference hearing before a Board member.  The respective requested hearings were scheduled for December 2014 and August 2017.  Nevertheless, despite hearing notice letters sent to both the appellant and her attorney in November 2014 and June 2017, the appellant failed to appear for either hearing, and she has not provided good cause.  Thus, her hearing requests are considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The appellant contends that the Veteran's death was the result of herbicide exposure in Korea.  Notably, the death certificate lists prostate cancer as a contributing cause of the Veteran's death, and such disorder is associated with herbicide exposure.    The Veteran's DD Form 214 confirms service in Korea with the 665th Medical Detachment, and his personnel records show service in Korea from July 1974 until July or August 1975.  However, those records do not support service with a unit listed by the DOD as stationed along the DMZ or during the relevant time period associated with presumptive herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iv).  

The Board observes that the record contains a second, more recently submitted DD Form 214, purporting to show that the Veteran had additional service in Vietnam.  However, there are a number of red flags calling into question the authenticity of such document, including the fact that the Veteran's original DD 214 received in 1975 just after separation shows no Vietnam service, and his service personnel records are also entirely silent for service in Vietnam.  Indeed, the appellant did not claim any such Vietnam service on the initial application for DIC benefits but, instead, expressly claimed herbicide exposure along the DMZ in Korea, which would be unnecessary had the Veteran had service in Vietnam, thereby entitling him to the presumption of herbicide exposure.  There is also no separation date on the second DD 214, and, despite the purported additional Vietnam service, the DD 214 reflects the exact same amount of time, to the day, spent in foreign service and service in total.  Indeed, aside from the missing separation date and the additional Vietnam indicators, the DD 214 is otherwise identical, including the signatures of the Veteran and the authorizing official which notably overlap, suggestive of an altered photocopy.

Accordingly, the Board finds that the DD 214 showing Vietnam service provided by the appellant in an attempt to establish the Veteran's service during the Vietnam era and in Vietnam lacks credibility.  See Madden v. Gober, 123 F.3d 1477, 1481   (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Indeed, such document raises the question of intentional misrepresentation of information provided during the course of a claim.  See 38 C.F.R. § 3.901 (An act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent statement concerning any claim for benefits under any of the laws administered by VA constitutes fraud).

Nevertheless, remand is necessary for development through appropriate service department or other sources to determine on a factual basis whether the Veteran had actual exposure to herbicides.  The AOJ should send the appellant a development letter requesting that she provide sufficient details for purposes of verifying with JSRRC claimed exposure of the Veteran to Agent Orange in Korea.  The AOJ should ask the appellant when, where, and how the Veteran was exposed to Agent Orange near the DMZ in Korea.  Thus far, the record simply shows that the Veteran served as a dental hygienist/assistant in Korea, with no specific assertion of method of exposure.  Furthermore, the service treatment records show treatment in Taegu (now "Daegu"), Korea, in June 1975, which is not located near the DMZ.  However, the Veteran also reported on a November 1974 service examination treatment at the 121st evacuation hospital in Seoul.  Thus, efforts should be made to determine where the Veteran served in Korea with the 665th Medical Detachment/Dental Detachment.

The AOJ should then send a request to the JSRRC for verification of exposure to herbicides in Korea, based on the Veteran's service with the 665th Medical Detachment from July 1974 to July 1975.

Additionally, it appears there may be outstanding service treatment records.  In this regard, the Veteran reported in service in November 1974 that he had received treatment for gastroenteritis at the 121st evacuation hospital in Seoul, but no records of that treatment appear in the claims file.  Thus, efforts should be made to obtain any potentially outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service treatment records, to specifically include records related to treatment received at the 121st evacuation hospital in Seoul, Korea.

2.  Send a development letter to the appellant asking her to provide details for purposes of verifying the Veteran's exposure to Agent Orange in Korea with the JSRRC. In particular, ask the appellant when, where, and how the Veteran was exposed to Agent Orange near or along the DMZ in Korea from July 1974 to August 1975.  

3.  Then send a request to the JSRRC for verification of exposure to herbicides in Korea for the Veteran.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date June 23, 2017).

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




